DETAILED ACTION

The present application (Application No. 16/290,331), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 September, 2021, has been entered.

Status of Claims

Claims 1, 9, have been amended. Claims 17-18, are new. Therefore, claims 1-18, are pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 9, as amended recite the limitation: “the amount of recycled materials corresponding to an amount of electrical energy use”. This limitation suggests a there is no support anywhere in the original disclosure for the limitation “the amount of recycled materials corresponding to an amount of electrical energy use”.
The specification (¶3) merely states that mining systems use up a lot of electrical energy (which is old and well known), and (¶4-5) that there is a need to incentivize mining systems  to improve their electrical energy usage or otherwise offset the amount of electrical energy used in mining. It is noted that the amount of recycled materials corresponding to an amount of electrical energy use has no relation whatsoever with an amount of electrical energy use by a mining system in its mining operation.
The specification (¶28) further describes a point system based on type of recycling material and the weight of the material to be recycled. However there is no correspondence of these points to an amount of electrical energy use.  Finally the specification (¶32) discloses in very vague terms an intended purpose statement about selecting miners based on recycling efforts. again with no specifics about any actual algorithm or methodology for explaining how that intended purpose corresponds to electric use.
The dependent claims inherit the deficiencies of the parent independent claims. appropriate clarification, indication of support and correction is required. Otherwise the subject limitation should be cancelled in the next response.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-8, 17, are directed to a method, and claims 9-16, 18 are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, recycling data for each of a plurality of mining systems; receiving, validation data for each of the plurality of mining systems; selecting, one of the plurality of mining systems, where the selection is weighted based on the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems; and receiving, by the receiver of the processing server, a new block generated by the selected one of the plurality of mining systems.
The independent claims are directed to a method for implementing incentives. In particular, a method for awarding blockchain mining fees based on recycling efforts, wherein. offering an incentive (of being selected as a miner in a blockchain) in exchange for meeting or fulfilling certain requirements (e.g., recycling), is organizing commercial interactions comprising advertising, marketing and sales activities. The claimed steps likewise represent a method of managing interactions between people. This concept also falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing targeted advertisements on a display.
Step 2A- Prong 2: Additional elements include: a processing server; a processing device of the processing server, one of the plurality of mining systems, a new block generated by the selected one of the plurality of mining systems. These additional elements are recited at a high level of generality and the steps that they execute represent conventional functions which can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The blockchain features of the invention only represent a particular technological environment, merely a particular technical field of use to which the judicial exception is linked to, and this technological environment is used to merely transmit and receive recycling information. Accordingly, the 
Step 2B: Although blockchain technology is a relatively new technology, its use has been widely prevalent before the filing of the instant invention. In blockchain technology, a node or a miner always receives fees for being first to find an eligible signature for its block, by virtue of finding a hash output (aka signature) for the data in its block. This feature of a node/miner receiving fees by virtue of finding a hash output (aka signature) for the data in its block, has been a well-understood, routine, conventional activity previously known in the field of blockchain technology (https://ieeexplore.ieee.org/abstract/document/8345547). The fact that a recycling constraint based on weighting criteria is additionally required for selecting a miner, does not represent an improvement to blockchain technology or an unconventional application of said technology, and accordingly this feature does not provide an inventive concept in Step 2B. The claims are ineligible.
Claims 2-8, 17 and 10-16, 18 further define the abstract idea and are thus also rejected under 35 USC 101 for the reasons mentioned above  Further additional limitations recited in the dependent claims include: blockchain nodes; different types of weighted selection; bidding and weighting based on bid amounts. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over M. Blinder, “Making Cryptocurrency More Environmentally Sustainable”, Harvard Business Review, Nov. 27, 2018, (<https://hbr.org/2018/11/making-cryptocurrency-more-environmentally-sustainable>) (hereinafter “Blinder”), in view of Xu (US 2020/0082398) (hereinafter “Xu2398”), further in view of Calzada et al. (US 2015/0302364) (hereinafter “Calzada2364”), and further in view of Gleichauf (US 2018/0337769) (hereinafter “Gleichauf7769”).

Regarding claims 1, 9, 17-18, Blinder discloses: 
Blinder teaches: (method for awarding blockchain mining fees). (blockchain transaction for payment of mining fees for the new block). 
Blinder teaches: We need to incentivize green energy for future blockchains, too. Every company that uses blockchain also defines its own system for miner compensation. New blockchains could easily offer miners better incentives, like more cryptocurrency, for using green energy — eventually forcing out polluting miners. They could also require all miners to prove that they use green energy and deny payment to those who don’t. (see Blinder, pp. 3-4)
Many newer blockchains use “Proof of Stake” (PoS) systems that rely on market incentives. Server owners on PoS systems are called “validators” — not “miners.” They put down a deposit, or “stake” a large amount of cryptocurrency, in exchange for the right to add blocks to the blockchain. In Proof of Work systems, miners compete with each other to see who can problem-solve the fastest in exchange for a reward, taking up a large amount of energy. (see Blinder, pp. 3-4)

Blinder teaches: (a processing server, which receives recycling data for each of a plurality of mining systems, which receives validation data for each of the plurality of mining systems, which receives a new block and which selects one of the plurality of mining systems). 
see Blinder, pp. 2).
The examiner further notes that node validation is implicit in any blockchain distributed ledger.

Blinder does not disclose: 
(method for awarding blockchain mining fees based on recycling efforts). 
(selecting, by a processing device of the processing server, one of the plurality of mining systems, where the selection is weighted based on the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems). 
(an identifier associated with the respective mining system,
However, if the requirement of choosing validators in a proof of stake based on their stake, as is old and well known and explicitly taught by Blinder, is modified by the feature, also taught by Blinder, of requiring miners to prove that they somehow sponsor green initiatives, then selecting validators based on a stake consisting of an amount of sponsored green initiatives is a predictable scenario of miner compensation that a company could implement, such that the the selection is weighted as a function of how much green initiatives they perform.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Blinder to include selecting validators based on their amount of sponsored recycling. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this combination would address two fundamental areas where blockchain can be improved and overcome two fundamental problems associated with blockchain: the environmental problem that poses a threat to the created by the outrageously expensive energy consumption of the traditional proof of work blockchain, and the very high transaction fees that users of these networks end up paying for because the cost of running the network is passed on in transaction fees (see Blinder, pp. 2).

Blinder does not explicitly disclose: 
selecting, by a processing device of the processing server, one of the plurality of mining systems, where the selection is weighted). 
However Xu2398 discloses: Method for rewarding mining nodes for proposing and validating new blocks in a blockchain (see at least Xu2398, fig. 2, ¶28, 31, 36, 44).  Method for selecting nodes based on a ranking of metrics (weighted metrics) associated with the nodes, wherein the computing node's probability to become a validator node is proportional to its rank in the blockchain network (see at least Xu2398, fig. 3, ¶38-41). (selecting, by a processing device of the processing server, one of the plurality of mining systems, where the selection is weighted).
Server, back-end server (processing server) (see at least Xu2398, ¶53).
The expanded method and system of Blinder as formulated above, teaches selecting validators based on an amount of recycling that they sponsor, representative of their weighted stake. Xu2398 likewise teaches a weighted stake (a ranking) that is the apportioned basis for selecting validators/miners.
One predictable outcome of combining the method of Blinder of selecting validators based on their amount of sponsored recycling, with the method of Xu2398 of selecting validators based on their stakes’ ranking, would be a method of using the ranking of Xu2398 as weighting factors, by tying this ranking to the amounts of green initiatives (i.e., recycling) that form the basis (the stake) for proportionally apportioning validating rights to validators. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Blinder  with the explicit computing components (processing server) of Xu2398, since an explicit description of a computer architecture associated with selection of validators may facilitate understanding of the process for selecting validators.

The combined system of Blinder and Xu2398 does not explicitly disclose: (new block includes at least a block header and a plurality of blockchain data values including at least one blockchain data value corresponding to a blockchain transaction for payment of mining fees for the new block).
However Xu2398 discloses: Block in blockchain technology, comprised of a header and a long list of transactions (see at least Xu2398, fig. 1, ¶10-16). (new block includes at least a block header and a plurality of blockchain data values including at least one blockchain data value corresponding to a blockchain transaction for payment of mining fees for the new block).
since a block header and a plurality of blockchain data values enables a better identification and understanding of the blockchain transaction.

Blinder does not explicitly disclose: 
 (receiving, by a receiver of a processing server, recycling data for each of a plurality of mining systems, where the recycling data includes at least an amount of recycled materials and an identifier associated with the respective mining system).
(receiving, by the receiver of the processing server, validation data for each of the plurality of mining systems, where the validation data is received from one or more third party entities and includes, for each of the plurality of mining systems, a confirmation of the amount of recycled materials included in the recycling data for the respective mining system).
(an identifier associated with the respective mining system, the amount of recycled materials corresponding to an amount of electrical energy use). 
(claims 17-18) (the value being a weighed value based on a type and a weight of the recycled materials recycled by each of the plurality of mining systems)
(calculating, by the processing device of the processing server, a value for each of the plurality of mining systems, the value being a weighed value based on a type and a weight of the recycled materials recycled by each of the plurality of mining systems; and wherein the selection is further based on the calculated value of each of the plurality of mining systems).
However Calzada2364 teaches: 
In some examples, the processor may optionally comprise a drop-off confirmation component configured to receive, from a mobile device, drop-off information indicating that one or more materials to be recycled has been dropped off at a recycling location by the user associated with the mobile device, transmit the received drop-off information to a computing platform associated with the recycling location for confirmation, receive from the computing platform associated with the recycling location information confirming the receipt of drop-off information; and effectuate presentation of a confirmation of the drop-off information on the mobile device. (see at least Calzada2364, ¶17, 62). (an identifier associated with the respective mining system), (a confirmation).
see at least Calzada2364, ¶18, 63). (The examiner understands this carbon footprint  to reflect “the amount of recycled materials corresponding to an amount of electrical energy use” as claimed.)
Drop-off confirmation component 128 may employ the device communication component 118 for receiving information indicating that waste has been dropped off at a recycling location operated by a recycling service provider. Such information may include information indicating types of materials dropped off, amounts (e.g., weight or item count) of materials dropped off by the user (recycling data includes at least an amount of recycled materials), time and date of the drop-off, location of the drop-off, and/or any other types of information. (see at least Calzada2364, ¶62).
The expanded method and system of Blinder as formulated above and/or the combined system of Blinder and Xu2398 teaches: (receiving, by a receiver of a processing server, recycling data for each of a plurality of mining systems, where the recycling data includes at least an amount of recycled materials).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and the processing server for selecting validators/miners based on the amount and type of materials to be recycled that said validators/mining systems sponsor as taught by the combined system of Blinder and Xu2398, with the additional tracking and confirmation of the recycling effort of Calzada2364. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the additional granularity for tracking recycling efforts enhances the corporate social responsibility and visibility of the mining operation and facilitates assessing the overall extent of the recycling efforts.

The combined system of Blinder, Xu2398 and Calzada2364 teaches making payments to miners, and Blinder teaches: making payments to a wallet (see Blinder, pp. 1, “Blockchain has the power to change our world for the better in so many ways. It can provide unbanked people with digital wallets, prevent fraud, and replace outdated systems with more efficient ones.”), but the combined system of Blinder, Xu2398 and Calzada2364 does not disclose: (payment of mining fees for the new block to a wallet associated with the selected one of the plurality of mining systems).
However Gleichauf7769 discloses: Miners are rewarded (see at least Gleichauf7769, ¶30). Wallet for payment of mining fees (see at least Gleichauf7769, ¶31, 35, 51, 67). It would have been obvious to one of ordinary skill in the art at the time of the invention to pay the rewards to miners of the combined system of Blinder and Xu2398; using a digital wallet as taught by Gleichauf7769, since a digital wallet is an efficient, convenient and traceable means for transferring digital currency.

Regarding claims 2, 10, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
As explained above, the combination of Blinder, Xu2398, Calzada2364 and Gleichauf7769 formulated in the rejection of the parent claims teaches that the blockchain functions comprising: processing, generating, transmitting and storing blockchain data and recycling data, could be centrally coordinated by a server/processor in communication to the peer nodes. (confirming, by the processing device of the processing server, the received new block; and transmitting, by a transmitter of the processing server, the received new block to a plurality of nodes in a blockchain network).

Regarding claims 3, 11, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 9-10; respectively) as per the above rejection statements.
As explained above, the combination of Blinder, Xu2398, Calzada2364 and Gleichauf7769 formulated in the rejection of the parent claims teaches that the blockchain functions could be centrally coordinated by a server/processor in communication to the peer nodes, which could be a node.

Regarding claims 4, 12, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
explicitly disclose: (wherein the selection is based on a proportion of the amount of recycled materials for the respective mining system compared to a total amount of recycled materials for all of the plurality of mining systems).
As explained above, the combination of Blinder, Xu2398, Calzada2364 and Gleichauf7769 formulated in the rejection of the parent claims teaches rewarding miners for recycling efforts, and proportionally apportioning and weighted value.
It is noted that any form of weighted reward based on an amount (e.g., weight, volume, mass, density) of recyclable or waste materials, represents a system for allocating proportioned rewards. (based on a proportion of the amount of recycled materials).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the combined system of Blinder, Xu2398, Calzada2364 and Gleichauf7769 rewards based on a proportion of the amount of recycled materials.  One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since a credit value based on quantitative measurement values (e.g., weight, volume, mass, density) reflects the invested amount of effort.

Regarding claims 7, 15, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
Xu2398 discloses: (storing, in a memory of the processing server, the plurality of blockchain data values not including the at least one blockchain data value; generating, by the processing device of the processing server, the at least one blockchain data value based on a fee amount included in each of the stored plurality of blockchain data values; and transmitting, by a transmitter of the processing server, the generated at least one blockchain data value to the selected one of the plurality of mining systems prior to receiving the new block). Adding a proposed block to blockchain (therefore generating, transmitting and storing in memory), generating a fee (therefore transmitting and storing in memory) (see at least Xu2398, Fig. 3, par. [0002], [0013], [0025], [0028], [0031], [0036], [0045], claims 1, 8, 15).
Likewise, Gleichauf7769 discloses: Adding a proposed block to blockchain (therefore generating, transmitting and storing in memory), generating a fee (therefore transmitting and storing in memory) (see at least Gleichauf7769, Fig. 15, par. [0128-0143], claims 1, 14, 20).


Regarding claims 8, 16, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
As explained above, the combination of Blinder, Xu2398, Calzada2364 and Gleichauf7769 formulated in the rejection of the parent claims teaches that metric information (i.e, recycling data) of a node received by a centralized server entity which may applies weighted selection criteria.


Claims 5-6, 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over M. Blinder, “Making Cryptocurrency More Environmentally Sustainable”, Harvard Business Review, Nov. 27, 2018, (<https://hbr.org/2018/11/making-cryptocurrency-more-environmentally-sustainable>) (hereinafter “Blinder”), in view of Xu (US 2020/0082398) (hereinafter “Xu2398”), further in view of Calzada et al. (US 2015/0302364) (hereinafter “Calzada2364”), further in view of Gleichauf (US 2018/0337769) (hereinafter “Gleichauf7769”), and further in view of Gonen et al. (US 20090216593) (hereinafter “Gonen6593”).

Regarding claims 5, 13, Blinder in view of Xu2398, Calzada2364 and Gleichauf7769 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 9; respectively) as per the above rejection statements.
Xu2398 discloses: Weighted selection as explained in the rejection of the independent parent claims (the selection is further weighted based on the bid amount for the respective mining system). 
Xu2398 does not disclose: (awarding, by the processing device of the processing server, one or more points to each of the plurality of mining systems based on the respective amount of recycled materials associated with each of the plurality of mining systems).

However, Gonen6593 further discloses: System for rewarding recycling activities, comprising an administrative entity server configured to track and reward recycling activities (see at least Gonen6593, Abstract). Entity identifier (user account (see at least Gonen6593, Fig. 5-6, par. [0060-0062], [0069]) (an identifier associated with the respective mining system). At step 550 a credit value is calculated, and at step 560 the credit value is granted to the entity's account (see at least Gonen6593, par. [0062]). Measure (i.e., weigh) the recyclable material (see at least Gonen6593, Fig. 5-6, par. [0058-0059], [0068]) (an amount of recycled materials). When the container with recyclables is brought to a drop-off center, the identity of entity associated with each load of recyclable material is properly validated (see at least Gonen6593, Fig. 6, par. [0061-0062], [0067]) and likewise the weight (or any other measuring means) of each load is also properly validated (see at least Gonen6593, Fig. 5-6, par. [0068]).
Gonen6593 further discloses: Credit value is calculated, and at step 560 the credit value is granted to the entity's account (see at least Gonen6593, par. [0062]). Units may include, but are not limited to, units of credit value, currency, tokens, reward points, or any other units suitable for embodiments of the present invention. (see at least Gonen6593, par. [0081]) (one or more points).  
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to expand the combined system of Blinder, Xu2398, Calzada2364 and Gleichauf7769, further in view of Gonen6593, to include reward points, since points are one of a finite number of predictable types of reward currency (a finite number of identified, predictable potential solutions) to the recognized need of rewarding a user/miner, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Further, one of ordinary skill in the art at the time of the invention, would have been motivated to expand in this way since points are a proven old and well known type of reward currency.

Xu2398 does not disclose: (receiving, by the receiver of the processing server, a bid amount for each of the plurality of mining systems, where the bid amount is less than or equal to the amount of recycled materials for the respective mining system).
However:
see at least Xu2398, claims 7, 14), and functionality to make conditional determinations based on comparing amounts (see at least Xu2398, claims 2, 9, 16).
The combination of Xu2398 and Gonen6593 as explained in the independent parent claims teaches: node selection based on a weighted amount of recycling metric. 

Gleichauf7769 discloses: Bidding, bid value and winning bids (see at least Gleichauf7769, par. [0067], [0086-0092]). Including highest proposed payment 89 (see at least Gleichauf7769, par. [0089]).
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to expand the combination of Blinder, Xu2398, Calzada2364 and Gleichauf7769 in the independent parent claims and the additional functionality to make conditional determinations based on amounts of Xu2398, further in view of the bidding teaching of Gleichauf7769, to include bidding a bid amount less than or equal to the amount of recycled materials, since a bid amount less than or equal to the amount of recycled materials is one of a finite number of predictable comparison scenarios between a bid amount and an amount of recycling (a finite number of identified, predictable potential solutions) to the recognized need of selecting a bid amount, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Regarding claims 6, 14, Blinder in view of Xu2398, Calzada2364, Gleichauf7769 and Gonen6593 discloses: All the limitations of the corresponding parent claims (claims 1 and 5; and claims 9 and 13; respectively) as per the above rejection statements.
Xu2398 does not disclose: (wherein the bid amount is included in the recycling data for the respective mining system). However since in the combined system of Blinder, Xu2398, Calzada2364, Gleichauf7769 and Gonen6593 as in the rejection of claims 1 and 5, an amount of recycling and a bid amount are both metrics usable to select a node, then it would have been obvious to one of ordinary skill in the art at the time of the invention to include the bid amount in the recycling data for the respective mining system. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since it enhances the relevance of the selection metric.


Response to Arguments

Applicant's arguments have been fully considered.

35 U.S.C. 101 
Applicant's arguments regarding 35 U.S.C. 101 are not persuasive. The rejection is maintained.
Applicant’s remarks could be persuasive if indeed the limitation: “the amount of recycled materials corresponds[ing] to an amount of electrical energy use” found support in the original disclosure. However as explained in the above 35 U.S.C. 112(a) rejection, there is no disclosure of any methodology or algorithm in the specification for a quantitative correspondence between an amount of recycling or weight of recycled material, and an amount of electrical energy, that would validate the logic of applicant’s arguments: “claim 1 provides a way to incentivize mining systems to improve their electrical energy usage or otherwise offset the amount of electrical energy used in mining”. In other words applicant’s logic for the withdrawal of the 35 U.S.C. 112(a) rejection relies entirely on the unsupported amended limitation: “the amount of recycled materials corresponding to an amount of electrical energy use”
 
35 U.S.C. 102/103
Applicant's arguments are considered moot in view of the new grounds of rejection above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. <https://www.empower.eco/plastic-credits/>, “Empower_Plastic Credits - Impactful solutions for your business”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681